Title: From Alexander Hamilton to Stephen Girard, 11 July 1793
From: Hamilton, Alexander
To: Girard, Stephen


Treasury Department, July 11, 1793. “I am to acknowledge the receipt of your letter of the 10th inst. informing me that the … Bills of Exchange (of which you are the holder) drawn by the Administration of the French Colony of St Domingo on the late Consul General of France, were sent to Clement Biddle Esqr to be protested.… I have therefore to inform you that if the minister of the French Republic does not discharge the said bills, before the third of September next, they will then be paid at the Treasury of the United States upon application being made for that purpose.”
